 

Exhibit 10.2  EXECUTION VERSION

 
 
AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT
 
This Amendment No. 1 (this “Amendment”) is made to that certain Asset Purchase
Agreement (the “Agreement”), dated as of March 4, 2013, by and between Seller
and Buyer.  Each capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Agreement.
 
WHEREAS, pursuant to Section 7.1 of the Agreement, the Agreement may be amended,
provided that any such amendment shall be binding upon a Party only if such
amendment is set forth in writing executed by such Party; and
 
WHEREAS, the undersigned parties desire to amend the Agreement as set forth
herein effective as of March 13, 2013 for the purpose of changing the terms of
the Agreement as set forth herein and reaffirming the other terms and provisions
of the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
AMENDMENT PROVISIONS
 
1. Article 1 is hereby amended to include the following defined term in
alphabetical order:
 
“State Tax Warrants” has the meaning given to such term in Section 2.4(d).
 
2. A new Section 2.4(d) of the Agreement is hereby added as follows:
 
(a)  
State Tax Warrants.  Notwithstanding anything to the contrary herein, Buyer and
Seller agree that the Owned Real Property may be conveyed to Buyer at the
Closing subject to certain Indiana State Tax Warrants attached hereto as Exhibit
A (the “State Tax Warrants”), which State Tax Warrants will be terminated on or
prior to the date which is one hundred eighty (180) days following the Closing
Date.

 
GENERAL PROVISIONS
 
3. Except to the extent of the changes described in Sections 1 and 2 above, the
Agreement shall remain in full force and effect and any dispute under this
Amendment shall be resolved in accordance with the terms of the Agreement.
 
4. The provisions of the Agreement set forth in Article 7 thereof shall apply
mutatis mutandis to this Amendment.
 
5. Unless the context otherwise requires, any other document or agreement that
refers to the Agreement shall be deemed to refer to the Agreement, giving effect
to this Amendment (and any other amendments to the Agreement made from time to
time pursuant to its terms).
 
* * * * * *
 


 
 
1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Amendment as of the date first written above.

  SELLER:           WORKHORSE CUSTOM CHASSIS, LLC          
 
By:
/s/ William H. Osborne     Name: William H. Osborne     Its: President          
  BUYER:             AMP TRUCKS INC.           By: /s/ Stephen S. Burns    
Name: Stephen S. Burns     Its: CEO  

 
 



 


















Signature Page to the First Amendment to Asset Purchase Agreement






 
 
2

--------------------------------------------------------------------------------

 

Exhibit A
 
State Tax Warrants
 


 
See Attached.
